1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT
9                     EASTERN DISTRICT OF CALIFORNIA
10
                               ----oo0oo----
11

12   KOUROSH HAMIDI, et al., and     No. 2:14-cv-319 WBS KJN
     the CLASS THEY SEEK TO
13   REPRESENT,
14               Plaintiffs,

15       v.
16   SERVICE EMPLOYEES               MEMORANDUM & ORDER
     INTERNATIONAL UNION LOCAL
17   1000, and BETTY YEE,
     California State Controller,
18
                 Defendants.
19

20
21

22                             ----oo0oo----

23            Fifteen employees of the State of California brought
24   this class action against defendants Service Employers
25   International Union Local 1000 and the California state
26   controller, alleging that defendants’ ‘opt-out’ system for
27   collecting optional union fees violates the First Amendment.
28
                                     1
1    (Compl. (Docket No. 1).)         On remand from the Ninth Circuit,

2    defendants move to dismiss plaintiffs’ claims for prospective

3    relief.     (Docket Nos. 121 & 127.)            Plaintiffs move to reopen

4    discovery.       (Docket No. 126.)

5    I.   Background

6                This court described much of the factual and procedural

7    background to this lawsuit in its prior order on summary

8    judgment.     (Mem. & Order Re: Cross-Mots. for Summ. J. (“Summ. J.

9    Order”) (Docket No. 94).)         After the court entered judgment in

10   favor of defendants, plaintiffs filed a notice of appeal.

11   (Docket No. 102.)        After the parties had filed their briefs on

12   appeal, the Supreme Court issued its decision in Janus v.

13   American Federation of State, County, & Municipal Employees, 138

14   S. Ct. 2448 (2018).

15               Because      the   parties    agreed       that   Janus    impacts    this

16   case, the Ninth Circuit then vacated this court’s judgment and

17   remanded the case for further proceedings in light of the Supreme

18   Court’s decision.         (Ninth Cir. Mem. at 2 (Docket No. 111).)                 The

19   panel also noted that this court “may determine in the first

20   instance whether any of [plaintiffs’] claims are moot.”                          (Id.)
21   Pursuant    to    the    discussion      with    the    parties   at    the   status

22   conference on remand, the court set a briefing schedule for the

23   two motions at issue in this order: (1) defendants’ motion to

24   dismiss plaintiffs’ claims for prospective relief as moot and (2)

25   plaintiffs’ motion to reopen discovery on the affirmative defense

26   of good faith.          (Docket No. 118.)         The court held a hearing on
27   these motions on June 17, 2019.

28
                                               2
1

2    II.   Defendants’ Motions to Dismiss

3          A.   Legal Standard

4               Federal Rule of Civil Procedure 12(h)(3) provides that

5    “[i]f the court determines at any time that it lacks subject-

6    matter jurisdiction, the court must dismiss the action.”     Fed. R.

7    Civ. P. 12(h)(3).    The difference between a Rule 12(h)(3) motion

8    and a motion to dismiss for lack of subject-matter jurisdiction

9    under Rule 12(b)(1) “is simply that the former may be asserted at

10   any time and need not be responsive to any pleading of the other

11   party.”    Berkshire Fashions, Inc. v. M.V. Hakusan II, 954 F.2d

12   874, 880 n.3 (3d Cir. 1992); see also Augustine v. United States,

13   704 F.2d 1074, 1075 n.3 (9th Cir. 1983) (stating that the issue

14   of subject-matter jurisdiction may be raised by the parties at

15   any time pursuant to Rule 12(h)(3)); Johnson v. Cal. Welding

16   Supply, Inc., No. 2:11-cv-01669 WBS GGH, 2011 WL 5118599, at *2

17   (E.D. Cal. Oct. 27, 2011) (applying a single standard to a motion

18   to dismiss pursuant to Rules 12(b)(1) and 12(h)(3)).

19              Under Federal Rule of Civil Procedure 12(b)(1), a

20   complaint must be dismissed once the court determines that it
21   lacks subject-matter jurisdiction to adjudicate the claims.     Fed.

22   R. Civ. P. 12(b)(1).    The court presumes that it has no

23   jurisdiction until the party asserting jurisdiction proves

24   otherwise, and once subject-matter jurisdiction has been

25   challenged, the burden of proof is placed on the party asserting

26   that jurisdiction exists.    Kokkonen v. Guardian Life Ins. Co. of
27   Am., 511 U.S. 375, 376 (1994); Scott v. Breeland, 792 F.2d 925,

28   927 (9th Cir. 1986) (holding that “the party seeking to invoke
                                       3
1    the court’s jurisdiction bears the burden of establishing that

2    jurisdiction exists”).

3              An attack on the court’s subject-matter jurisdiction

4    may be facial or factual.   Safe Air for Everyone v. Meyer, 373

5    F.3d 1035, 1039 (9th Cir. 2004).       As is the case here where

6    defendants bring a factual challenge to the court’s subject-

7    matter jurisdiction, this court “may review evidence beyond the

8    complaint without converting the motion to dismiss into a motion

9    for summary judgment.”   Id.   The court “need not presume the

10   truthfulness of plaintiffs’ allegations,” White v. Lee, 227 F.3d

11   1214, 1242 (9th Cir. 2000), and “may review any evidence, such as

12   affidavits and testimony, to resolve factual disputes concerning

13   the existence of jurisdiction,” McCarthy v. United States, 850

14   F.2d 558, 560 (9th Cir. 1988).

15       B.    Mootness

16             Under Article III of the U.S. Constitution, the

17   judicial power extends to “Cases” and “Controversies.”       Courts

18   cannot decide legal disputes “in the absence of such a case or

19   controversy.”   Already, LLC v. Nike, Inc., 568 U.S. 85, 90

20   (2013).   No principle is more fundamental to the judiciary’s
21   proper role in the federal system.      Clapper v. Amnesty Int’l USA,

22   568 U.S. 398, 408 (2013).   This limitation requires that

23   plaintiffs have standing, that is “an actual injury traceable to

24   the defendant and likely to be redressed by a favorable judicial

25   decision.”   Lewis v. Cont’l Bank Corp., 494 U.S. 472, 477 (1990).

26   Article III necessitates that an actual controversy exist
27   “through all stages of the litigation.”      Already, LLC, 568 U.S.

28   at 91 (quotations omitted).    “A case becomes moot--and therefore
                                        4
1    no longer a ‘Case’ or ‘Controversy’ for purposes of Article III--

2    when the issues presented are no longer live or the parties lack

3    a legally cognizable interest in the outcome.”    Id.   Put another

4    way, a case is moot if the dispute “is no longer embedded in any

5    actual controversy about the plaintiffs’ particular legal

6    rights.”    Alvarez v. Smith, 558 U.S. 87, 93 (2009).

7                Defendants contend that the Supreme Court’s decision in

8    Janus and subsequent actions taken by the state and the union

9    have mooted plaintiffs’ claims for prospective relief.    In Janus,

10   the Supreme Court held that states and public-sector unions

11   cannot compel the payment of agency fees from nonconsenting

12   employees because such a practice violates the First Amendment.

13   138 S. Ct. at 2486.   On June 28, 2018, the day after Janus was

14   decided, the California State Controller’s Office cancelled the

15   deduction of agency fees from all nonconsenting public employees.

16   (See State Controller’s Req. for Judicial Notice Ex. 1 (Docket

17   No. 128-1).)    The Controller’s Office also said that it would

18   refund all June 2018 agency fees.   (Id.)   About a month later,

19   the California Attorney General issued an advisory concerning the

20   Supreme Court’s decision in Janus, explaining that the state “may
21   no longer automatically deduct a mandatory agency fee from the

22   salary or wages of a non-member public employee who does not

23   affirmatively choose to financially support the union.”     (See

24   State Controller’s Req. for Judicial Notice Ex. 2 (Docket No.

25   128-2).)1   Similarly, in-house counsel for the union defendant

26        1    The court GRANTS the state controller’s unopposed
27   request for judicial notice of Exhibit 1, the Personnel Letter
     issued by State Controller’s Office on July 20, 2018, and Exhibit
28   2, California Attorney General Xavier Becerra’s advisory on labor
                                     5
1    has filed an affidavit stating that the union ceased collecting

2    agency fees and using the opt-out procedure following Janus.

3    (See Decl. of Anne M. Giese (“Giese Decl.”) ¶¶ 3, 8; see also id.

4    Exs. 1 & 2 (Docket No. 124).)     Union counsel agrees that the

5    entire practice is unconstitutional in light of Janus and that

6    this determination binds the union.    (Giese Decl. ¶ 8.)

7              Plaintiffs, inter alia, ask for declaratory and

8    injunctive relief against the opt-out procedure defendants used

9    to collect optional union dues.    (See Compl. at 13-14.)   Because

10   defendants have abandoned this procedure because they can no

11   longer collect union dues without an employees’ affirmative

12   consent, see Janus, 138 S. Ct. at 2448, they maintain that these

13   claims for relief are now moot.    In response, plaintiffs concede

14   that their claim for injunctive relief is now moot (see Pls.’

15   Consolidated Opp’n at 2 n.3 & 4 (Docket No. 130)), but they

16   insist that this change in policy does not render their claim for

17   declaratory relief moot.2

18             1.   Applicability of the Voluntary Cessation Exception

19             At the outset, the court must decide whether the

20   challenged conduct ended due to defendants’ “voluntary cessation”
21   rights, since they are “sources whose accuracy cannot reasonably
22   be questioned.” Fed. R. Evid. 201(b); see also City of Sausalito
     v. O’Neill, 386 F.3d 1186, 1223 n.2 (9th Cir. 2004) (Federal
23   courts “may take judicial notice of a record of a state agency
     not subject to reasonable dispute.”).
24
          2    The test for mootness is “not relaxed in the
25   declaratory judgment context.” Gator.com Corp. v. L.L. Bean,
26   Inc., 398 F.3d 1125, 1129 (9th Cir. 2005) (en banc). Plaintiffs
     must still “show that there is a substantial controversy, between
27   parties having adverse legal interests, of sufficient immediacy
     and reality to warrant the issuance of a declaratory judgment.”
28   Id. (citations and quotations omitted).
                                     6
1    of collecting fees.   “The voluntary cessation of challenged

2    conduct does not ordinarily render a case moot because a

3    dismissal for mootness would permit a resumption of the

4    challenged conduct as soon as the case is dismissed.”     Knox v.

5    Serv. Employees Int’l Union, 567 U.S. 298, 307 (2012).     Under

6    Ninth Circuit precedent, “voluntary cessation must have arisen

7    because of the litigation” for this exception to mootness to

8    apply.   Pub. Utilities Comm’n of State of Cal. v. F.E.R.C., 100

9    F.3d 1451, 1460 (9th Cir. 1996) (emphasis in original).

10             All available evidence indicates that defendants

11   changed their position, not because of this lawsuit, but because

12   the Supreme Court’s decision in Janus rendered the collection of

13   union dues from nonconsenting public employees unconstitutional.

14   Defendants cited Janus as the justification for their change in

15   policy, and the timing of the change indicates that the decision

16   was a significant motivating force.     (See State Controller’s Req.

17   for Judicial Notice Ex. 1; Decl. of Anne M. Giese ¶ 3.)     Indeed,

18   defendants vigorously defended against this lawsuit and employed

19   the opt-out procedure up until Janus.    Therefore, the real

20   motivating factor behind the change “tends to indicate that the
21   change was not really voluntary at all.”    See Smith v. Univ. of

22   Wash. Law Sch., 233 F.3d 1188, 1194 (9th Cir. 2000).     The Supreme

23   Court’s broad new precedent “not only affected the rights of the

24   parties immediately before it (the state of Illinois) but also

25   announced a broad rule invalidating every state law permitting

26   agency fees to be withheld.”   Lamberty v. Conn. State Police
27   Union, No. 3:15-CV-378 (VAB), 2018 WL 5115559, at *9 (D. Conn.

28   Oct. 19, 2018).   Because defendants’ decision to abandon the
                                      7
1    challenged conduct did not arise because of this litigation, the

2    court finds that the voluntary cessation rubric does not apply,

3    and thus that there is no longer a dispute between the parties as

4    to the claims for prospective relief.

5             2.    Applying the Voluntary Cessation Exception

6             Even if the voluntary cessation exception were to

7    apply, a claim may still be moot “if subsequent events made it

8    absolutely clear that the allegedly wrongful behavior could not

9    reasonably be expected to recur.”     Friends of the Earth, Inc. v.

10   Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 189 (2000)

11   (citations and quotations omitted).     Where a policy change is not

12   reflected in statutory changes or changes in ordinances or

13   regulations, as is conceded here, mootness is “more likely” if:

14   (1) language indicating the change is “broad in scope and

15   unequivocal in tone”; (2) the policy fully addresses the

16   challenged conduct; (3) the case in question was the catalyst for

17   the change in policy; (4) the new policy has been in place for a

18   long time; and (5) since implementing the new policy, defendants

19   have not engaged in conduct similar to that being challenged in

20   the present litigation.   Rosebrock v. Mathis, 745 F.3d 963, 972
21   (9th Cir. 2014) (citations and quotations omitted).     On the other

22   hand, mootness is less likely where the new policy could be

23   easily abandoned or changed in the future.    Id.   The parties

24   asserting mootness based on voluntary cessation bear a heavy

25   burden in satisfying this standard.     Id.

26            Weighing the Rosebrock factors, the court determines
27

28
                                      8
1    that defendants have carried this heavy burden.3   First, the

2    California Attorney General has clearly indicated that the state

3    may no longer collect fees from employees who do not

4    “affirmatively choose to financially support the union.”    (See

5    State Controller’s Req. for Judicial Notice Ex. 2.)    Nothing in

6    this statement, the letter from the State Controller’s Office, or

7    the affidavit submitted by the union’s counsel is tentative.

8    Second, the new practice fully addresses the challenged conduct.

9    Because defendants no longer collect any fees absent an

10   employee’s affirmative consent, they no longer use the opt-out

11   system at issue in this case.   Third, as explained above, the

12   Janus decision, not this litigation, catalyzed the change in

13   policy.   Regardless, the parties agree that Janus squarely

14   applies to this lawsuit.   And finally, under the fourth and fifth

15   factors, the change in policy occurred almost a year ago and

16   there is no indication that defendants have employed the

17   challenge opt-out system in that time.4

18

19        3    This conclusion aligns with other district courts that
     have found similar claims for prospective relief moot after
20   Janus. See, e.g., Hartnett v. Pa. State Educ. Ass’n, No. 1:17-
     CV-100, 2019 WL 2160404, at *7 (M.D. Pa. May 17, 2019); Wholean
21   v. CSEA SEIU Local 2001, No. 3:18-CV-1008 (WWE), 2019 WL 1873021,
22   at *2 (D. Conn. Apr. 26, 2019); Carey v. Inslee, 364 F. Supp. 3d
     1220, 1226-27 (W.D. Wash. 2019); Cook v. Brown, 364 F. Supp. 3d
23   1184, 1189-90 (D. Or. 2019); Lamberty, 2018 WL 5115559, at *7-*9;
     Yohn v. Cal. Teachers Ass’n, No. 17-cv-202-JLS-DFM, 2018 WL
24   5264076, at *3-*4 (C.D. Cal. Sept. 28, 2018); Danielson v.
     Inslee, 345 F. Supp. 3d 1336, 1339-40 (W.D. Wash. 2018).
25

26
          4    The weighing of the Rosebrock factors distinguishes
     this case from Guppy v. City of Los Angeles, No. SA 18-cv-360
27   JVS(ADSx) (C.D. Cal. June 5, 2019) (Docket No. 67). In Guppy,
     the defendants continued to automatically deduct agency fees from
28   plaintiff’s wages even after the Supreme Court’s decision in
                                     9
1               3.    Plaintiffs’ Remaining Arguments

2               It is true that the provisions of California law that

3    authorize the opt-out procedure and the collection of agency fees

4    remain on the books.    See, e.g., Cal. Gov’t Code §§ 3513(i) &

5    (k), 3515, 3515.7 & 3515.8.    However, this court is unaware of

6    any authority that requires that the challenged statute be

7    repealed before a claim for declaratory relief can be considered

8    moot.    See Manbeck v. Colvin, No. 15-CV-2132 (VB), 2016 WL 29631,

9    at *5 (S.D.N.Y. Jan. 4, 2016) (same).     As some circuits have

10   held, “[t]he mere presence on the statute books of an

11   unconstitutional statute, in the absence of enforcement or

12   credible threat of enforcement, does not entitle anyone to sue.”

13   Winsness v. Yocom, 433 F.3d 727, 732 (10th Cir. 2006); see also

14   Wis. Right to Life, Inc. v. Schober, 366 F.3d 485, 492 (7th Cir.

15   2004) (“[A] case is moot when a state agency acknowledges that it

16   will not enforce a statute because it is plainly

17   unconstitutional, in spite of the failure of the legislature to

18   remove the statute from the books.”).     It is not the job of this

19   court to “provide a belt-and-suspenders opinion on a downstream

20   controversy.”    See Kittel v. Thomas, 620 F.3d 949, 951 (9th Cir.
21   2010).   Declaring that these provisions of California law are no

22   longer constitutional “would simply reiterate a fact that is not

23   in dispute.”    Id.   Janus has “eviscerated the dispute that

24   prompted [plaintiffs’] . . . request for declaratory relief,” see

25   Janus. (Id. at 3.) Only after the plaintiff brought a lawsuit
26   did the defendants in Guppy stop these deductions. (See id. at
     4.) By contrast, defendants in this case immediately stopped
27   collecting agency fees after Janus and readily acknowledged that
     the Supreme Court’s decision now prohibits the challenged
28   conduct.
                                     10
1    Gator.com, 398 F.3d at 1131, because defendants concede that the

2    decision renders any statutory authorization unconstitutional.

3             Finally, the court rejects plaintiffs’ argument that

4    the union’s supposed record of changing its behavior to evade

5    judicial review is sufficient to overcome mootness.   Unlike in

6    Knox, the union does not continue to defend the legality of the

7    challenged practice.   See 567 U.S. at 307 (observing that it was

8    “not clear why the union would necessarily refrain from

9    collecting similar fees in the future” when it continued to

10   “defend the legality” of the practice).    “It is unreasonable to

11   think that the Union would resort to conduct that it had admitted

12   in writing was constitutionally deficient.”    See Carlson v.

13   United Acads., 265 F.3d 778, 786 (9th Cir. 2001); see also

14   Cummings v. Connell, 316 F.3d 886, 898 (9th Cir. 2003) (same).

15   And contrasted with this case, the change in position in Knox was

16   not motivated by a directly applicable Supreme Court decision.

17            Even if the union’s past conduct was relevant,

18   plaintiffs concede that the union has no power to compel the

19   payment of fees absent approval by the state controller.   (See

20   Pls.’ Consolidated Opp’n at 13-14; see also Giese Decl. ¶ 9
21   (“Local 1000 has no authority or practical means of deducting

22   fair share fees from state employees’ pay, as their pay is

23   administered by the State of California through the [State

24   Controller’s Office], not by Local 1000.”).)    Here, the state has

25   unequivocally indicated that it will no longer employ the opt-out

26   procedure and collect fees.    (See State Controller’s Req. for
27   Judicial Notice Exs. 1 & 2.)   And this court must “presume that a

28   government entity is acting in good faith when it changes its
                                      11
1    policy.”    Rosebrock, 745 F.3d at 971.   Plaintiffs have not put

2    forth any legitimate reason for why the state would otherwise

3    deviate from this stated policy, and thus has not overcome this

4    presumption of good faith.

5                Accordingly, because the allegedly wrongful behavior

6    could not reasonably be expected to recur, the court will dismiss

7    plaintiffs’ claims for prospective relief as moot.

8                Plaintiffs previously conceded, and this court so held,

9    that “they are barred from recovering monetary damages against

10   the state controller under the doctrine of sovereign immunity.”

11   (Summ. J. Order at 6 (citing Will v. Michigan Dep’t of State

12   Police, 491 U.S. 58, 71 (1989)).)     The court sees no reason to

13   upset this prior holding.    Accordingly, because plaintiffs have

14   no claims remaining against the state controller, the court will

15   dismiss the state controller from this lawsuit.

16   III.   Plaintiffs’ Motion to Reopen Discovery

17          A.   Legal Standard

18               A moving party must show good cause to modify a

19   scheduling order.    See Fed. R. Civ. P. 16(b)(4).   In applying

20   this good cause standard to a motion to reopen discovery, this
21   court may examine the following factors:

22          1) whether trial is imminent, 2) whether the request is
            opposed, 3) whether the non-moving party would be
23          prejudiced, 4) whether the moving party was diligent in
            obtaining discovery within the guidelines established by the
24          court, 5) the foreseeability of the need for additional
            discovery in light of the time allowed for discovery by the
25          district court, and 6) the likelihood that the discovery
            will lead to relevant evidence.
26
27   U.S. ex rel. Schumer v. Hughes Aircraft Co., 63 F.3d 1512, 1526

28   (9th Cir. 1995), vacated on other grounds, 520 U.S. 939 (1997).
                                      12
1    However, the good cause inquiry “primarily considers the

2    diligence of the party seeking the amendment.”        Johnson v.

3    Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992).           If

4    the movant did not act diligently, the court’s “inquiry should

5    end.”       Id.

6            B.    Analysis

7                  Plaintiffs seek to reopen discovery on the union

8    defendant’s good faith defense.        The union raised this

9    affirmative defense in its answer filed on April 25, 2014.

10   (Answer at 15 (Docket No. 18).)        And this court set a discovery

11   deadline of June 1, 2015 in the Rule 16 scheduling order.

12   (Docket No. 21.)

13                 The court resolves this motion solely under the

14   diligence factor.        Although the union raised this affirmative

15   defense in its answer, plaintiffs concede that they failed to

16   satisfy the deadline for completion of discovery.5       (See Pls.’

17   Reply at 5 (Docket No. 136).)        Plaintiffs had ample opportunity

18   to conduct discovery, almost eleven months, yet they simply

19   failed to diligently pursue evidence relevant to this affirmative

20   defense.      See Panatronic USA v. AT&T Corp., 287 F.3d 840, 846
21   (9th Cir. 2002) (holding that it is not an abuse of the district

22   court’s discretion to refuse to reopen discovery where the movant

23   had “ample opportunity to conduct discovery” prior to its request

24   to reopen).       Such a failure to act, despite having proper notice,

25

26
             5 On May 25, 2015, plaintiffs served interrogatories and
     requests for production on the union. (See Decl. of Jeffrey
27   Demain ¶ 2 (Docket No. 129-1).) The union then objected to the
     discovery as untimely and plaintiffs took no action to compel
28   further responses. (See id.)
                                     13
1    dooms plaintiffs’ belated request.     The court is unaware of any

2    authority that holds that the mere fact that an affirmative

3    defense may have been buried among other affirmative defenses

4    would otherwise excuse plaintiffs’ failure to act diligently.

5    Plaintiffs are the ones with the burden to prosecute their case

6    properly.   Johnson, 975 F.2d at 610; see also Cornwell v. Electra

7    Cent. Credit Union, 439 F.3d 1018, 1027 (9th Cir. 2006) (“The use

8    of orders establishing a firm discovery cutoff date is

9    commonplace, and has impacts generally helpful to the orderly

10   progress of litigation, so that the enforcement of such an order

11   should come as a surprise to no one.”).

12               Plaintiffs argue, however, that the basis for the

13   union’s affirmative defense was unknown to them prior to the

14   Supreme Court’s decision in Janus, and thus they had no reason to

15   anticipate this discovery need.    This argument fails because this

16   affirmative defense remains largely unaffected by Janus.      The

17   union’s affirmative defense has remained constant throughout the

18   lawsuit.    It has always argued that it followed then-applicable

19   law when it collected agency fees.     (See Answer at 15.)   In fact,

20   the parties briefed and argued the existence of a good faith
21   defense on summary judgment, irrespective of the

22   constitutionality of the challenged opt-out procedure.       (See

23   Local 1000’s Cross-Mot. for Summ. J. at 28-30 (Docket No. 68);

24   Pls.’ Corrected Consol. Resp. at 12-13 (Docket No. 87); Local

25   1000’s Reply at 13-15 (Docket No. 88).)

26               Similarly, the authority plaintiffs rely on to argue
27   that a good faith defense depends on the private defendant’s

28
                                       14
1    “subjective state of mind”6 existed before plaintiffs brought

2    this lawsuit.   (See Pls.’ Reply at 7 (citing Ambrose v. Coffey,

3    696 F. Supp. 2d 1119, 1139 (E.D. Cal. 2010) (Karlton, J.);

4    Robinson v. City of San Bernardino Police Dep’t, 992 F. Supp.

5    1198, 1207 (C.D. Cal. 1998)).   The Ninth Circuit had also made it

6    clear that a good faith defense may be available to private

7    parties in 42 U.S.C. § 1983 actions.   See Clement v. City of

8    Glendale, 518 F.3d 1090, 1097 (9th Cir. 2008).   Therefore,

9    existing case law gave plaintiffs ample notice of this defense

10   and what may constitute relevant evidence.   While plaintiffs

11   argue that only a few courts discussed this defense in the

12   context of public-sector union cases prior to Janus, Janus itself

13   said nothing about the good faith defense, and thus cannot

14   constitute a relevant change in the law for the purpose of

15   renewed discovery.

16             Accordingly, because the contours of the union’s

17   affirmative defense and relevant case law have not changed since

18   the outset of the litigation, plaintiffs’ failure to diligently

19   pursue discovery is not otherwise excused and the court will deny

20   plaintiffs’ motion to reopen discovery.
21

22
          6    Although the court does not decide this issue for the
     purposes of this motion, the court expresses skepticism that the
23   good faith defense depends on more than the union’s actual
     compliance with then-existing law. Predicating this defense “on
24   the subjective anticipation of an unpredictable shift in the law
     undermines the importance of observing existing precedent.”
25   Danielson v. Am. Fed’n of State, Cty., & Mun. Employees, 340 F.
26   Supp. 3d 1083, 1086 (W.D. Wash. 2018); see also Cook, 364 F.
     Supp. 3d at 1192 (“[R]eading the tea leaves of Supreme Court
27   dicta has never been a precondition to good faith reliance on
     governing law.”).
28
                                     15
1               IT IS THEREFORE ORDERED THAT defendants’ Motions to

2    Dismiss (Docket Nos. 121 & 127) be, and the same hereby are,

3    GRANTED.   Plaintiffs’ claims for injunctive and declaratory

4    relief are DISMISSED as MOOT.7   The court DISMISSES the

5    California State Controller from this lawsuit WITH PREJUDICE.

6               IT IS FURTHER ORDERED THAT plaintiffs’ Motion to Reopen

7    Discovery (Docket No. 126) be, and the same hereby is, DENIED.

8    Dated:   June 18, 2019

9

10

11

12

13

14

15

16

17

18

19

20
21

22
          7    At the hearing on these motions, counsel for plaintiffs
     framed the request for declaratory relief retrospectively,
23   stating that it also includes a request for a declaration that
     defendant’s conduct prior to Janus was illegal. As described,
24   plaintiffs’ request is not a free standing claim for declaratory
     relief. See Mendia v. Garcia, 165 F. Supp. 3d 861, 894 (N.D.
25   Cal. 2016) (finding that claims for retrospective declaratory
26   relief are often duplicative of claims for damages). Instead, it
     amounts to a motion for partial summary judgment on the issue of
27   liability for plaintiffs’ damages claim. Nothing within this
     order prevents plaintiffs from properly making such a motion
28   later in this case.
                                     16
